TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00189-CR




Robert Randall Braden, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT OF MCCULLOCH COUNTY
NO. 9437, HONORABLE RANDY YOUNG, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Robert Randall Braden appeared in the county court with counsel and
withdrew his notice of appeal.  The appeal is dismissed.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed
Filed:   May 23, 2005
Do Not Publish